Citation Nr: 1127906	
Decision Date: 07/26/11    Archive Date: 08/02/11

DOCKET NO.  99-25 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to increased evaluations for degenerative disc disease of the cervical spine, initially evaluated as 10 percent disabling from December 1, 1998 until October 31, 2006, and as 30 percent disabling thereafter.

2.  Entitlement to service connection for an allergy disorder, claimed as allergic rhinitis and recurrent sinusitis, to include as secondary to service-connected gastroesophageal reflux disorder (GERD) or as a result of an undiagnosed illness.  

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. M. Clark, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1976 to November 1998.

These matters come before the Board of Veterans' Appeals (BVA or Board) from rating decisions dated in October 1999 (cervical spine), May 2005 (allergy), and April 2007 (TDIU) by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Board notes that the Veteran requested a BVA Travel Board hearing in his December 1999 substantive appeal, with respect to his cervical spine claim.  He testified before a Decision Review Officer (DRO) in January 2000, a transcript of the hearing is of record.  In May 2001, the BVA remanded the Veteran's claim for a BVA Travel Board hearing.  During that same month, the Veteran withdrew his request for a BVA hearing.  38 C.F.R. § 20.704(d) (2010).

With respect to his service connection claim for an allergy disorder, the Veteran requested a DRO hearing in April 2006.  A DRO hearing was scheduled in November 2007.  The Veteran failed to appear, and in February 2008 he submitted a statement indicating that he no longer wished to have a personal hearing.  Accordingly, the hearing request is deemed withdrawn.  

This case was most recently before the Board in February 2009.  In that February 2009 Board decision, claims for increased ratings for a gunshot wound of the left (minor) arm and forearm, and gunshot wound of the abdomen were denied.  A claim for an increased rating for his degenerative disc disease of the lumbar spine was granted.  The remaining claims for an increased rating for his cervical spine, service connection for an allergy disorder, and entitlement to TDIU were remanded for further development.  The RO was instructed to afford the Veteran a VA neurological examination for his cervical spine, to include a VA medical opinion, a VA examination and opinion with respect to his allergy disorder claim, and a VA opinion regarding the effect of the Veteran's service-connected disabilities on his ability to secure and follow substantially gainful employment.  The Board finds that the requested development has been completed. 

While the Board recognizes that little probative value is given to the October 2010 VA medical opinion which relates to the Veteran's allergy disorder claim, which will be discussed in further detail below, as the Board is granting service connection for this disorder, there is no prejudice with proceeding with adjudication of the claim at this time.  Moreover, although the October 2010 VA examiner did not address all the Veteran's service-connected disabilities in an opinion regarding his employability, as the Board is granting TDIU, a remand for an addendum opinion is not necessary.

In February 2011, the Veteran submitted to the Board additional evidence for consideration in connection with the claims on appeal as well as a waiver of RO jurisdiction of such evidence.  Thus, the Board accepts this evidence for inclusion in the record on appeal.  38 C.F.R. § 20.1304 (2010).

The Board observes that the Veteran filed a notice of disagreement and a substantive appeal with a May 2005 rating decision denying entitlement to service connection for gastroesophageal reflux (GERD).  In a subsequent September 2008 rating decision, the RO granted entitlement to GERD, effective July 19, 2004 (his date of claim).  As the Veteran did not appeal the effective date or rating assigned, this issue is not in appellate status.  

The issues of entitlement to service connection for sleep apnea, entitlement to service connection for a skin disorder, and whether new and material evidence has been received to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD), have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The issue of entitlement to increased evaluations for degenerative disc disease of the cervical spine, initially evaluated as 10 percent disabling from December 1, 1998 until October 31, 2006, and as 30 percent disabling thereafter is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's allergy disorder had its onset in service or is otherwise etiologically related his active service.

2.  Resolving all doubt in the Veteran's favor, his service-connected disabilities alone preclude him from engaging in substantially gainful employment that is consistent with his education and occupational experience.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in favor of the Veteran, the Veteran's allergy disorder was incurred in active duty service.  38 U.S.C.A. §§ 1110, 1111, 1131, 1132, 5103(a), 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).

2.  With resolution of reasonable doubt in the Veteran's favor, the criteria for a TDIU rating have been met. 38 U.S.C.A. §§ 1155, 5103, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

With respect to the claims for entitlement to service connection for an allergy disorder and entitlement to a TDIU, the Board is granting in full the benefits sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.  

Entitlement to Service Connection - Allergy Disorder

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  

Generally, the evidence must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)).

The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102 (2010).

In terms of his present disability, the Board notes that various VA and private treatment records confirm that the Veteran has a diagnosis of allergic rhinitis and sinusitis.  For example, an October 2010 VA examination report reflected that the Veteran is currently diagnosed with perennial allergic rhinitis and recurrent sinusitis.  As such, the evidence demonstrates the existence of a current allergy disorder, meeting the first requirement for the establishment of service connection.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

As for the second requirement for service connection, that of a disease or injury was incurred or aggravated during service, the Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

The Board has considered numerous service treatment records referencing allergy disorder complaints.  For example, a September 1979 treatment record noted complaints of rhinitis for three weeks.  The Veteran sought treatment for an upper respiratory infection in August 1981.  The Veteran complained of a stuffy nose in February 1984 and was diagnosed with an upper respiratory infection.  In a January 1985 Report of Medical History, the Veteran indicated that he was unsure if he had, or currently had, sinusitis.  He reported that he did have ear, nose, or throat trouble.  In an October 1988 Report of Medical History, the Veteran reported that he had experienced, or currently had, sinusitis.  A July 1989 treatment record reflected complaints of thick nasal secretions and occasional cough.  The Veteran was diagnosed with sinusitis.  In a March 1993 Report of Medical History, the Veteran indicated that he had had, or currently had, ear, nose, or throat trouble.  A March 1996 treatment record showed diagnoses of bronchitis and possible sinusitis.  An April 1996 treatment record detailed complaints of sinus pressure. 

In a Report of Medical History completed in conjunction with his July 1998 separation examination, the Veteran indicated that he had chronic or frequent colds as well as hay fever or allergic rhinitis.  He explained that he sneezes a lot in dusty places and gets watery eyes since being in Desert Storm.  

Post-service records first reflect complaints related to allergies in June 2000.  The Veteran was diagnosed with an upper respiratory disorder at that time.  A subsequent May 2003 private treatment record noted diagnoses of sinusitis and allergic rhinitis.

In this case, there is no dispute that Veteran is competent to report symptoms of an allergy disorder, because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination.

The Board finds the Veteran's statements to be credible, as there is internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  In this regard, he has consistently provided a history of in-service onset of an allergy disorder.  A review of the Veteran's service treatment records confirms these contentions.  The Board notes that in a June 1976 report of medical history completed in conjunction with his entrance examination, he denied ever having had, or currently having ear nose, or throat trouble, chronic or frequent colds, or sinusitis.  Numerous treatment records during his period of service between October 1976 and November 1998 reflected complaints and treatment associated with an allergy disorder. 

Nevertheless, the Board has considered that evidence exists in the claims file which contradicts the Veteran's assertions of continuous allergy disorder symptoms since service.  For example, at his May 2003 private treatment visit, he only reported symptoms of sinus congestion for two to three months.  The Board also notes that the Veteran filed claims for other disorders in May 1999, and did not mention or claim any disability with respect to allergies at that time. 

Although there is a several year gap between discharge and when the available post-service records first reflect complaints by the Veteran of allergies, the Board finds that the weight of the competent evidence of record shows that his currently diagnosed allergic rhinitis and sinusitis were incurred in active service. 

Significantly, in a June 2008 VA respiratory examination report, a VA examiner considered the Veteran's case.  She indicated that the Veteran had allergic rhinitis with significant symptoms, receiving immunotherapy.  She stated that clearly, caretakers while on active duty felt that he had allergic rhinitis.  The Board parenthetically notes that she did not address the Veteran's in-service complaints of sinusitis.  She commented that the Veteran reported being tested in the military, although she did not see record of this.  She indicated that it was her opinion that he did not have a current disability related to his allergies, but he did require significant treatment, both medications, as well as allergy shots to control it.   

Although the June 2008 VA examiner provides an essentially negative finding as to a current diagnosis, the Board notes that the United States Court of Appeals for Veterans Claims has held that 'this requirement is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim.' McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Here numerous treatment records reflect that the Veteran has been diagnosed with an allergy disorder during the pendency of the appeal.  As such, the Board concedes that the Veteran has a current diagnosis.  Moreover, the June 2008 VA examiner's opinion, when read in a light most favorable to the Veteran, reflects that he suffered from allergic rhinitis in service as well as current allergies, albeit heavily treated and controlled by medication.

The Board has considered an October 2010 VA examination report, which additionally considered the Veteran's claim.  The VA examiner indicated that the Veteran's allergy disorder was less likely as not caused by or a result of the Veteran's period of active service.  She rationalized that the service treatment records were silent with regards to a chronic allergic condition occurring during his time in service.  However, the Board notes that various treatment records did in fact note complaints of, and treatment for allergy symptomatology in service.  The VA examiner did not address this in-service treatment.  Therefore, the October 2010 VA examiner's opinion and rationale are not supported by the evidence of record.  As such, it is given no probative value.  Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (citing Reonal v. Brown, 5 Vet. App. 458, 461 (1993) and Swann v. Brown, 5 Vet. App. 229 (1993)) (stating that the Board is not bound to accept medical opinions that are based upon an inaccurate factual background).

In light of the discussion above, the Board finds that the evidence of record is at least in equipoise.  Thus, affording the Veteran the benefit of the doubt, entitlement to service connection for an allergy disorder is warranted.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Parenthetically, the Board notes that the Veteran has alternatively argued that his allergy disorder is secondary to his service-connected GERD or is related to an undiagnosed illness.  Nevertheless, given that this decision is awarding entitlement to service connection for his allergy disorder, a discussion as to whether service connection is warranted on a secondary basis or as due to an undiagnosed illness is now deemed moot. 

TDIU

Total disability ratings for compensation purposes may be assigned when the schedular rating for service-connected disabilities is less than 100 percent, when it is found that those disabilities are sufficient to produce unemployability without regard to advancing age.  If unemployability is the result of a single service-connected disability, that disability must be rated at 60 percent or more.  If it is the result of two or more service-connected disabilities, at least one must be ratable at 40 percent or more, with the others sufficient to bring the combined rating to 70 percent or more.  For the purpose of one 60 percent or one 40 percent disability in combination, disabilities resulting from a common etiology or a single accident will be considered as one disability.  38 C.F.R. § 4.16(a).

The Veteran is currently service-connected for the following disabilities:  degenerative changes at the L4-5, lumbar spine with retained foreign body (40 percent, effective December 1, 1998); degenerative disc disease of the cervical spine (10 percent, effective December 1, 1998, and 30 percent, effective November 1, 2006); status post gunshot wound to the minor left arm and forearm (10 percent, effective December 1, 1998); status post gunshot wound to the abdomen (10 percent, effective December 1, 1998); carpal tunnel syndrome major right wrist (10 percent, effective December 1, 1998); carpal tunnel syndrome minor left wrist (10 percent, effective December 1, 1998); lumbar radiculopathy of the right lower extremity associated with the lumbar spine (10 percent, effective September 19, 2003); GERD (noncompensable (zero percent), effective July 19, 2004); and an allergy disorder (pursuant to the Board's above decision).  

At 70 percent, the Veteran's combined disability rating met the scheduler criteria for consideration of a TDIU under 38 C.F.R. § 4.16(a) as early as December 1, 1998.  Thus, the issue is whether his service-connected disabilities have precluded him from engaging in substantially gainful employment (i.e., work that is more than marginal, which permits the individual to earn a "living wage").  Moore v. Derwinski, 1 Vet. App. 356 (1991).  

For the Veteran to prevail in his claim for TDIU, the record must reflect circumstances, apart from nonservice-connected conditions, that place him in a different position than other veterans who meet the basic schedular criteria.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question is whether the Veteran, in light of his service-connected disabilities, is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The Veteran indicated in a March 2009 VA Form 21-8940 (Application for Increased Compensation Based on Unemployability) that he became too disabled to work around March 2003.  In a June 2007 VA examination report, a VA examiner considered the effects of the Veteran's service-connected lumbar spine, gunshot wound to the left upper extremity, gunshot wound to the abdomen, GERD, carpal tunnel syndrome, and cervical spine on his employability.  The VA examiner indicated that the Veteran's service-connected conditions "may interfere with heavy physical labor but does not preclude sedentary work."  As no rationale was provided, the opinion is given little probative weight.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion).

However, in a December 2007 letter, the Veteran's Vocational Rehabilitation Counselor reported that the Veteran was determined to be currently infeasible for training under Chapter 31.  He noted that the Veteran was currently service-connected for various disabilities at a combined 70 percent rating, and had also alleged a right eye cataract disorder.  He indicated that the Veteran's service-connected disabilities limited his standing, sitting, walking, lifting, twisting, bending, pushing/pulling, grasping, holding, carrying, left arm range of motion, and ability to hold or manipulate small objects.  The Counselor further stated that the Veteran was currently unemployed and had not worked since around 2003.  He determined that the Veteran had an employment handicap of a serious nature, finding that the Veteran had a significant impairment in terms of the ability to prepare for, obtain, or retain employment consistent with his interests, aptitudes, and abilities. 

In an October 2010 examination report, a VA examiner provided an opinion as to whether the Veteran's service-connected bilateral carpal tunnel syndrome and now service-connected allergy disorder affect his ability to work.  The examiner opined that the Veteran's carpel tunnel disability impaired physical but not sedentary employment and stated that the allergy disorder did not impair physical or sedentary employment.  As the opinion does not discuss the effects of the Veteran's multiple other service-connected disabilities on his ability to secure or follow substantially gainful employment, the Board assigns little probative weight to the October 2010 VA examiner's limited conclusions.  The weight of a medical opinion is diminished where that opinion is ambivalent, based on an inaccurate factual premise, based on an examination of limited scope, or where the basis for the opinion is not stated.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Sklar v. Brown, 5 Vet. App. 140 (1993).

The Board has additionally considered a February 2011 statement submitted by the Veteran's Vocational Rehabilitation Counselor.  He indicated that in December 2007 he had completed a memorandum and narrative report, after a few years of working with the Veteran.  He highlighted that the Veteran was now rated at a combined 80 percent and opined that the Veteran was still unemployable.  He stated that the Veteran could not do sedentary work due to his service-connected disability limitations.  The Counselor further commented that the Veteran's back disability limited him with standing, sitting, twisting, bending, lifting, and carrying weights.  He indicated that the Veteran's carpal tunnel syndrome also prohibited repetitious activities that are usually associated with sedentary employment (i.e. typing, writing, manipulating small objects for assembly, etc.).  

The Counselor referenced his prior 2007 statement, mentioning that he had referred the Veteran for a position with Phoenix Service (a non-profit agency that hires people with disabilities and are very accommodating to persons with disabilities needs).  He noted that Phoenix Service could not accommodate the Veteran.  He stated that this was one of the last resort efforts for employment because of the Veteran's numerous limitations, as he had been unable to obtain employment utilizing his degree.  The Counselor stated that one of the issues with the Veteran's degree is that it is sedentary in nature, requiring prolonged sitting (which aggravates his back) as well as repetitious movements in one or both hands (which aggravates his service-connected disabilities).  He concluded his statement indicating that because of the inability for the Veteran to find employment or a job that would not aggravate his service-connected disabilities, even with the resources of VA and Chapter 31, ADRS, Phoenix Service, and the State Employment Officer, he had determined that the Veteran was not feasible for any employment. 

The Board has also considered the Veteran's statements attributing his inability to work due to his multiple service-connected disabilities.  

Based on the foregoing, the Board has determined that the evidence of record is at least in equipoise, and therefore, affording the Veteran the benefit of the doubt, finds that the record demonstrates that his service-connected disabilities alone preclude him from engaging in substantially gainful employment.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Thus, entitlement to a TDIU is warranted.


ORDER

Entitlement to service connection for an allergy disorder, claimed as allergic rhinitis and recurrent sinusitis, is granted, subject to the law and regulations governing the award of monetary benefits.  

Entitlement to a TDIU is granted, subject to the law and regulations governing the award of monetary benefits.  


REMAND

Unfortunately, another remand is required in this case, with respect to his increased rating claim for his service-connected cervical spine disability.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  

Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2010).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The Court has held that when a Veteran alleges that his service-connected disability has worsened since the last examination, a new examination may be required to evaluate the current degree of impairment, particularly if there is no additional medical evidence which addresses the level of impairment of the disability since the previous examination.  Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that the veteran was entitled to a new examination after a two year period between the last VA examination and the veteran's contention that the pertinent disability had increased in severity).  Similarly, VA's General Counsel has indicated that when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995) (while the Board is not required to direct a new examination simply because of the passage of time, a new examination is appropriate when the claimant asserts that the disability in question has undergone an increase in severity since the time of the last examination).

The Veteran, through his representative, has essentially indicated in a March 2010 statement that his service-connected cervical spine disability has increased in severity since the last VA examination which tested his cervical spine range of motion.  The Board notes that in the most recent February 2009 BVA Remand, the Veteran's claim was remanded for a neurological examination to determine whether neurological symptoms were associated with his cervical spine and/or his service-connected carpal tunnel syndrome.  Range of motion findings were not obtained for the cervical spine.  The most recent VA examination, which reflects range of motion findings for his service-connected cervical spine, was conducted in June 2007.  Further, although VA and private treatment records are of record, they do not provide range of motion testing necessary to properly evaluate his increased rating claim.  As the Veteran has claimed that his disability has worsened since the last VA examination considering his range of motion, and given the lack of other evidence with which to rate the Veteran for his disability, the AMC should arrange for the Veteran to undergo a VA spine examination at an appropriate VA medical facility to determine the severity of his service-connected cervical spine disability.

The Veteran indicated in an August 2008 statement that he had been put into the Assisted Living program by VA's Vocational Rehabilitation Office within the last year.  While there are two letters in the claims file regarding the Veteran's infeasibility for Chapter 31 services, the vocational rehabilitation folder has not been associated with the claims file.  As such, these records should be obtained.

The claims file also reflects that the Veteran has received medical treatment for his service-connected cervical spine disability from the VA Outpatient Clinic (VAOPC) in Huntsville, Alabama, as well as the VA Medical Center in Birmingham, Alabama; however, the claims file only contains VA treatment records dated up to January 2011.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992). The AMC should obtain and associate with the claims file any additional outstanding VA records.

Accordingly, the case is REMANDED for the following actions:

1.  The AMC should contact the Veteran and obtain the names, addresses and approximate dates of treatment for all medical care providers, VA and non-VA, that treated the Veteran for his service-connected cervical spine disability.  After the Veteran has signed the appropriate releases, those records not already associated with the claims folder, should be obtained and associated with the claims folder.  The AMC should associate the Veteran's VA Vocational Rehabilitation folder with the claims file, to include records from the referenced Assisted Living program.  Also of particular interest are any VA clinical records pertaining to the Veteran's service-connected cervical spine disability from the Huntsville VAOPC and Birmingham VAMC for the period from January 2011 to the present.  All efforts to obtain VA records should be fully documented, and the VA facility must provide a negative response if records are not available.

2.  After all outstanding treatment records have been associated with the claims file, schedule the Veteran for a VA examination to determine the current nature and severity of his service-connected cervical spine disability.  The examiner must be provided with a copy of this remand and the claims file for review in conjunction with the examination.  The examiner must indicate review of the claims file in their examination report.  Any testing deemed necessary should be performed. 
	
The examiner should report the range of motion measurements for the cervical spine, in degrees.  He or she should also state whether there is any abnormality of the spine, including evidence of ankylosis.  With respect to the cervical spine, the examiner should indicate whether there is any pain, weakened movement, excess fatigability, or incoordination on movement of the cervical spine, and whether there is any additional range of motion loss of the service-connected cervical spine due to any of the following: (1) pain on use, including flare-ups; (2) weakened movement; (3) excess fatigability; (4) incoordination; (5) or repeated use.  The above determinations must, if feasible, be expressed in the degree of the additional range of motion loss due to pain on use or during flare-ups.

The VA examiner should additionally note whether the service-connected cervical spine disability is manifested by muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  The VA examiner should also document the number of weeks, if any, during the past 12 months, that the Veteran has had "incapacitating episodes," defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

The rationale for all opinions expressed should be provided in a legible report.  If the examiner cannot provide an opinion without resorting to mere speculation, such should be stated along with supporting rationale.
3.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent must be associated with the claims file.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim.  38 C.F.R. § 3.655.

4.  Upon completion of the above, readjudicate the issue on appeal, with consideration of all evidence obtained since the issuance of the supplemental statement of the case (SSOC) in February 2011.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate SSOC and be provided an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
J. D. DEANE
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


